80615: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-32275: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 80615


Short Caption:PANORAMA TOWERS CONDO. UNIT OWNERS' ASS'N VS. HALLIERCourt:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A744146Classification:Civil Appeal - General - Other


Disqualifications:SilverCase Status:Disposition Filed


Replacement:None for Justice SilverPanel Assigned:
					En Banc
					


To SP/Judge:03/02/2020 / Turner, WilliamSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:09/14/2021How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantPanorama Towers Condominium Unit Owners' AssociationJoshua D. Carlson
							(Kemp Jones, LLP)
						Michael J. Gayan
							(Kemp Jones, LLP)
						Francis Lynch, II
							(Lynch & Associates Law Group)
						Scott A. Williams
							(Williams & Gumbiner, LLP)
						


RespondentLaurent HallierPeter C. Brown
							(Bremer Whyte Brown & O'Meara, LLP/Las Vegas)
						Devin R. Gifford
							(Bremer Whyte Brown & O'Meara, LLP/Las Vegas)
						Joel D. Henriod
							(Lewis Roca Rothgerber Christie LLP/Las Vegas)
						Daniel F. Polsenberg
							(Lewis Roca Rothgerber Christie LLP/Las Vegas)
						Jeffrey W. Saab
							(Bremer Whyte Brown & O'Meara, LLP/Las Vegas)
						Abraham G. Smith
							(Lewis Roca Rothgerber Christie LLP/Las Vegas)
						


RespondentM.J. Dean Construction, Inc.Peter C. Brown
							(Bremer Whyte Brown & O'Meara, LLP/Las Vegas)
						Devin R. Gifford
							(Bremer Whyte Brown & O'Meara, LLP/Las Vegas)
						Joel D. Henriod
							(Lewis Roca Rothgerber Christie LLP/Las Vegas)
						Daniel F. Polsenberg
							(Lewis Roca Rothgerber Christie LLP/Las Vegas)
						Jeffrey W. Saab
							(Bremer Whyte Brown & O'Meara, LLP/Las Vegas)
						Abraham G. Smith
							(Lewis Roca Rothgerber Christie LLP/Las Vegas)
						


RespondentPanorama Towers I, LLCPeter C. Brown
							(Bremer Whyte Brown & O'Meara, LLP/Las Vegas)
						Devin R. Gifford
							(Bremer Whyte Brown & O'Meara, LLP/Las Vegas)
						Joel D. Henriod
							(Lewis Roca Rothgerber Christie LLP/Las Vegas)
						Daniel F. Polsenberg
							(Lewis Roca Rothgerber Christie LLP/Las Vegas)
						Jeffrey W. Saab
							(Bremer Whyte Brown & O'Meara, LLP/Las Vegas)
						Abraham G. Smith
							(Lewis Roca Rothgerber Christie LLP/Las Vegas)
						


RespondentPanorama Towers I Mezz, LLCPeter C. Brown
							(Bremer Whyte Brown & O'Meara, LLP/Las Vegas)
						Devin R. Gifford
							(Bremer Whyte Brown & O'Meara, LLP/Las Vegas)
						Joel D. Henriod
							(Lewis Roca Rothgerber Christie LLP/Las Vegas)
						Daniel F. Polsenberg
							(Lewis Roca Rothgerber Christie LLP/Las Vegas)
						Jeffrey W. Saab
							(Bremer Whyte Brown & O'Meara, LLP/Las Vegas)
						Abraham G. Smith
							(Lewis Roca Rothgerber Christie LLP/Las Vegas)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


12/20/2021OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


02/19/2020Filing FeeFiling fee due for Appeal.  Filing fee will be forwarded by the District Court. (SC)


02/19/2020Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.) (SC)20-06854




02/19/2020Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. (SC)20-06863




02/21/2020Filing FeeFiling Fee Paid. $250.00 from Kemp, Jones & Coulthard.  Check no. 75355. (SC)


03/02/2020Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: William C. Turner. (SC)20-08238




03/11/2020Docketing StatementFiled Docketing Statement Civil Appeals. (SC)20-09739




03/30/2020Settlement Program ReportFiled ECAR/Appropriate for Settlement Program. This case is appropriate for mediation and a settlement conference is scheduled for: TBD.20-12142




04/15/2020Settlement Program ReportFiled ECAR/Not Appropriate for Settlement Program. This case is not appropriate for mediation.  (SC)20-14372




04/22/2020Settlement Order/ProceduralFiled Order Removing From Settlement Program/Briefing Reinstated. This appeal is removed from the settlement program.  Appellant: 14 days transcript request; 90 days opening brief and appendix. (SC).20-15220




05/06/2020Notice/IncomingFiled Transcript Request Form. Transcripts Requested: 01/24/17, 06/20/17, 08/01/17, 11/21/17, 03/15/18, 10/02/18, 02/12/19, 04/23/19, 07/16/19, 08/06/19, 10/17/19. To Court Reporter: Norma Ramirez. (SC).20-17114




07/21/2020MotionFiled Appellant's First Motion For Extension To File Opening Brief. (SC).20-26556




08/04/2020Order/ProceduralFiled Order Regarding Transcripts.  Court recorder Norma Ramirez' Certificate of Delivery of Transcript of Proceedings due:  14 days.  (SC)20-28428




08/05/2020Order/ProceduralFiled Order Granting Motion.  Appellant shall have until September 21, 2020, to file and serve the opening brief and appendix.  (SC)20-28723




08/19/2020TranscriptFiled Notice from Court Reporter. Norma Ramirez stating that the requested transcripts were delivered.  Dates of transcripts:  01/24/17, 06/20/17, 08/01/17, 11/21/17, 03/15/18, 10/02/18, 02/12/19, 07/16/19, 08/06/19. (SC)20-30614




08/21/2020TranscriptFiled Notice from Court Reporter. Norma Ramirez stating that the requested transcripts were delivered.  Dates of transcripts: 01/24/17, 06/20/17, 08/01/17, 11/21/17, 03/15/18, 02/12/19, 07/16/19, 08/06/19. (SC)20-30930




09/21/2020AppendixFiled Appellant's Appendix Vol 1 of 27. (SC)20-34725




09/21/2020AppendixFiled Appellant's Appendix Vol 2 of 27. (SC)20-34726




09/21/2020AppendixFiled Appellant's Appendix Vol 3 of 27. (SC)20-34727




09/21/2020AppendixFiled Appellant's Appendix Vol 4 of 27. (SC)20-34728




09/21/2020AppendixFiled Appellant's Appendix Vol 5 of 27. (SC)20-34729




09/21/2020AppendixFiled Appellant's Appendix Vol 6 of 27. (SC)20-34730




09/21/2020AppendixFiled Appellant's Appendix Vol 7 of 27. (SC)20-34731




09/21/2020AppendixFiled Appellant's Appendix Vol 8 of 27. (SC)20-34732




09/21/2020AppendixFiled Appellant's Appendix Vol 9 of 27. (SC)20-34733




09/21/2020AppendixFiled Appellant's Appendix Vol 10 of 27. (SC)20-34735




09/21/2020AppendixFiled Appellant's Appendix Vol 11 of 27. (SC)20-34736




09/21/2020AppendixFiled Appellant's Appendix Vol 12 of 27. (SC)20-34737




09/21/2020AppendixFiled Appellant's Appendix Vol 13 of 27. (SC)20-34738




09/21/2020AppendixFiled Appellant's Appendix Vol 14 of 27. (SC)20-34739




09/21/2020AppendixFiled Appellant's Appendix Vol 15 of 27. (SC)20-34740




09/21/2020AppendixFiled Appellant's Appendix Vol 16 of 27. (SC)20-34741




09/21/2020AppendixFiled Appellant's Appendix Vol 19 of 27. (SC)20-34742




09/21/2020AppendixFiled Appellant's Appendix Vol 18 of 27. (SC)20-34743




09/21/2020AppendixFiled Appellant's Appendix Vol 17 of 27. (SC)20-34744




09/21/2020AppendixFiled Appellant's Appendix Vol 20 of 27. (SC)20-34745




09/21/2020AppendixFiled Appellant's Appendix Vol 21 of 27. (SC)20-34746




09/21/2020AppendixFiled Appellant's Appendix Vol 23 of 27. (SC)20-34747




09/21/2020AppendixFiled Appellant's Appendix Vol 22 of 27. (SC)20-34765




09/21/2020AppendixFiled Appellant's Appendix Vol 24 of 27. (SC)20-34748




09/21/2020AppendixFiled Appellant's Appendix Vol 25 of 27. (SC)20-34749




09/21/2020AppendixFiled Appellant's Appendix Vol 27 of 27. (SC)20-34750




09/21/2020AppendixFiled Appellant's Appendix Vol 26 of 27. (SC)20-34751




09/21/2020BriefFiled Appellant's Opening Brief. (SC)20-34760




10/02/2020MotionFiled Motion For Stay Of District Court Proceedings Pending Outcome Of This Appeal. (SC)20-36350




10/12/2020Order/Clerk'sFiled Order Granting Telephonic Extension.  Respondent's Response to Appellant's Motion for Stay due:  October 23, 2020.  (SC)20-37329




10/21/2020MotionFiled Respondents' Motion for Extension to File Answering Brief. (SC)20-38681




10/23/2020MotionFiled Respondents' Opposition to Motion for Stay of District Court Proceedings Pending Outcome of this Appeal. (SC)20-39033




10/26/2020Order/ProceduralFiled Order Granting Motion. Respondent's answering brief due: November 23, 2020. (SC)20-39174




10/29/2020Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellant's reply in support of appellant's motion due: November 16, 2020. (SC)20-39684




11/16/2020MotionFiled Appellant's Reply in Support of Motion for Stay of District Court Proceedings Pending Outcome of this Appeal. (SC).20-41712




11/16/2020Notice/IncomingFiled Respondent's Supplemental Authority Regarding Motion to Stay. (SC).20-41743




11/20/2020Order/ProceduralFiled Order Denying Motion.  Appellant has filed a motion to stay the district court proceedings pending resolution of this appeal.  The motion is denied.  (SC)20-42419




11/20/2020MotionFiled Respondents' Motion for Extension to File Answering Brief. (SC)20-42545




11/30/2020Order/ProceduralFiled Order Granting Motion.  Respondents shall have until January 25, 2021, to file and serve the answering brief.  (SC)20-43250




01/25/2021MotionFiled Respondents' Motion for Extension to File Answering Brief.  (SC)21-02324




02/05/2021Order/ProceduralFiled Order Granting Motion.  Respondent's Answering Brief due:  February 24, 2021.  (SC)21-03611




02/24/2021MotionFiled Respondents' Motion for Extension to File Answering Brief. (SC)21-05523




03/05/2021Order/ProceduralFiled Order Denying Motion.  Respondents have filed a motion for a fourth extension of time to file the answering brief.  The motion is denied.  Respondents shall have 7 days from the date of this order to file and serve the answering brief.  (SC)21-06468




03/12/2021BriefFiled Respondents' Answering Brief. (SC)21-07339




04/19/2021MotionFiled Appellant's First Motion for Extension to File Reply Brief.  (SC)21-11312




04/21/2021Order/ProceduralFiled Order Granting Motion. Appellant's reply brief due: May 12, 2021. (SC)21-11539




05/12/2021BriefFiled Appellant's Reply Brief. (SC)21-13697




05/13/2021Case Status UpdateBriefing Completed/To Screening. (SC)


09/01/2021OtherJustice Abbi Silver disqualified from participation in this matter. Disqualification Reason: Voluntary Recusal


09/14/2021Order/ProceduralFiled Order/Submit on Briefs. Cause appearing, oral argument will not be scheduled and this appeal shall stand submitted for decision to the en banc court as of the date of this order on the briefs filed herein. (SC)21-26627




11/10/2021Opinion/DispositionalFiled Authored Opinion. "Vacated and remanded." Before the Court En Banc. Author: Herndon, J. Majority: Hardesty/Parraguirre/Stiglich/Cadish/Pickering/Herndon. fn1 [The Honorable Abbi Silver, Justice, voluntarily recused herself from participation in the decision of this matter.] 137 Nev. Adv. Opn. No. 67. En Banc. (SC).21-32275




11/29/2021MotionFiled Respondent's Motion for Extension of Time to Petition for Rehearing. (SC)Y21-34014




12/06/2021MotionFiled Appellant's Response to Respondent's Motion for Extension of Time to File Petition for Rehearing. (SC)Y21-34691





Combined Case View